Citation Nr: 1449831	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for left knee traumatic arthritis, status post tibial plateau fracture requiring a brace.

2. Entitlement to an evaluation in excess of 20 percent for degenerative changes of the lumbar spine, T11-12 compression fracture deformity.  

3. Entitlement to an evaluation in excess of 10 percent for limitation of extension, left knee.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to July 1967 and from August 1969 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California.

The Veteran testified before the Board at a September 2013 hearing, via videoconference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Court has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice and the Veteran's assertions of entitlement to TDIU, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  See August 2013 BVA Memorandum, September 2013 Board Hearing Transcript.  However, for the reasons discussed below, the issue of entitlement to TDIU requires further development prior to a decision on the merits.


In footnote seven of the August 2013 BVA Memorandum the Veteran's representative states "[t]his was the only MRI performed on [the Veteran's] Left Knee.  It demonstrates a condition that warrants a Rating in excess of 40%.  If his condition has not changed since the Rating Decision of 2001, then we request an earlier effective date of July 20, 2001 for the higher rating based on this MRI."  The Veteran's evaluation of 40 percent for left knee traumatic arthritis, status post left tibial plateau fracture, requiring a brace, already has an effective date of July 20, 2001.  As such, it appears the Veteran is making a claim for an effective date earlier than April 17, 2009 for his current 10 percent evaluation for limitation of extension, left knee.  The issue of entitlement to an effective date earlier than April 17, 2009 for limitation of extension, left knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to an evaluation in excess of 40 percent for left knee traumatic arthritis, status post tibial plateau fracture requiring a brace; in excess of 20 percent for degenerative changes of the lumbar spine, T11-12 compression fracture deformity; and in excess of 10 percent for limitation of extension, left knee.  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected disabilities.  The Veteran's last VA examination for these disabilities was in September 2009.  In the August 2013 BVA Memorandum there are indications that the Veteran's service-connected disabilities have worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Additionally, the Veteran has reported that his service-connected disabilities render him unable to follow a substantially gainful occupation.  See August 2013 BVA Memorandum, September 2013 Board Hearing Transcript.  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Given the evidence of record, a remand is necessary to allow for an examination that considers unemployability in light of Veteran's service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner, and the examiner should note such review in the report.

All indicated tests and studies should be performed, including range of motion studies in degrees. The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups, or incoordination, expressed in degrees, if possible.

A full rationale must be provided for all stated medical opinions.

2. Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected lumbar spine disability.  The claims file must be provided to the examiner and reviewed in conjunction with the examination. 

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

Additionally, the examiner should identify any evidence of neurological disorders, including neuropathy in both lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.

A full rationale must be provided for all stated medical opinions.

3. Finally, schedule the Veteran for a VA examination to determine the combined impact of his service-connected disabilities on his employability.

The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



